UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6552


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGELO IRVING,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond.     Robert E. Payne, Senior District Judge.        (3:01-cr-00304-REP-1,
3:20-cv-00158-REP)


Submitted: September 23, 2020                                     Decided: October 2, 2020


Before WILKINSON and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo Marcellus Irving, Appellant Pro Se. Peter Sinclair Duffey, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo Marcellus Irving appeals the district court’s order construing his filings as

a Fed. R. Civ. P. 60(b) motion for relief from judgment and an unauthorized, successive

28 U.S.C. § 2255 motion and dismissing them on that basis. * Our review of the record

confirms that the district court properly construed Irving’s filings as a successive § 2255

motion over which it lacked jurisdiction because he failed to obtain prefiling authorization

from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); United States v. McRae, 793

F.3d 392, 397-400 (4th Cir. 2015). Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Irving’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we conclude that Irving’s claims

do not meet the relevant standard.       See 28 U.S.C. § 2255(h).      We therefore deny

authorization to file a successive § 2255 motion. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2